 OPERATIVE PLASTERERS' UNION, LOCAL 524Operative Plasterers' and Cement Masons' Interna-tional Association of the United States and Canada,Local UnionNo. 524, AFL-CIO'andWoeste Tileand Terrazzo Company, Inc. and Bricklayers, Ter-razzo,Mosaic andTile LayersUnion,Local No. 18,Ohio,Affiliated with Bricklayers,Masons and Plas-terers' International Union of America,AFL-CIO'and Terrazzo Helpers Local UnionNo. 72,Affiliatedwith the International Association of Marble, Slateand Stone Polishers,Rubbers and Sawyers,Tile andMarble Setter'sHelpers and Marble Mosiac andTerrazzo Workers Helpers,AFL-CIO: Case 9-CD-207April 30, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLERAND MEMBERSFANNINGAND JENKINSThis is a proceeding under Section 10(k) of the Na-tionalLabor Relations Act, as amended, followingcharges filed by Woeste Tile and Terrazzo Company,Inc. (sometimes referred to herein as the Employer), onMay 14, 1970, alleging that Cement Masons has vi-olated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forcing orrequiring the assignment of certain work described be-low to employees represented by Cement Masonsrather than to employees represented by TerrazzoWorkers. A hearing was held before Hearing OfficerJames E. Murphy on August 12 and 13, 1970. Allparties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the issues.The Cement Masons and the Employer filed briefs insupport of their positions and they have been duly con-sidered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:Hereinafter referred to as Cement MasonsHereinafter referred to as Terrazzo WorkersITHE BUSINESS OF THE EMPLOYER211Woeste Tile and Terrazzo Company, Inc., is a Ken-tucky corporation engaged as a tile and terrazzo con-tractor with its principal place of business in Cincin-nati,Ohio.During the past year, a representativeperiod,Woeste purchased goods value in excess of$50,000 from points directly outside the States of Ohioand Kentucky, and during the same period Woesteperformed services valued in excess of $500,000.The parties have stipulated, and we find, that theEmployer is engaged in commerce within the meaningof the Act, and that it will effectuate the policies of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the CementMasons and the Terrazzo Workers are labor organiza-tions within the meaning of Section 2(5) of the Act.III.THE DISPUTEA. Background and Facts of the DisputeThe city of Cincinnati is engaged in an extensiveredevelopment of its downtown business district knownas the Cincinnati CentralBusinessDistrict project. Theconstruction of a part of the redevelopment project,known as the Fifth-Third Center, was contracted outto the Turner Construction Company.' Among the ar-chitect's specifications was a requirement that the side-walks and pedestrian walkways be composed of cementrustic terrazzo. Because of the specifications Turnersolicited competitive bids from terrazzo contractorsand the Employer was awarded the work ofinstallingthe rustic terrazzo sidewalks and walkways.The work ofinstallingthe sidewalks and walkwaysbegan sometime in the fall of 1969. Cement masonsemployed by Turner installed structural slabs and theEmployer's employees, represented by the TerrazzoWorkers, installed the terrazzo sidewalks on top of theslabs. On May 1, 1970, a meeting was held at the jobsiteattended by Paul Cobb of the Cement Masons; FrankBrock of the Terrazzo Workers; James Houghton andVic Smith of Turner Construction Company; and MarkCarnevale and Howard Jones representing the Em-ployer. Cobb demanded that the work of installing theterrazzo sidewalks should be done by the cement ma-sons. Brock replied that the work belonged to the ter-razzo workers and that the Employer would be violat-ing his contract with the Terrazzo Workers if heassigned the work to the Cement Masons. Jones thenasked Cobb what would happen if the terrazzo workerscontinued to do the work and Cobb replied that "he did'Hereinafter referred to as Turner.190 NLRB No. 33 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot know what he would do but he would do some-thing."Thereafter the terrazzo workers continued to installthe sidewalks. On May 12 Houghton met Paul Steffen,a cement mason foreman for Turner, on the jobsite.Steffen told Houghton that Cobb had instructed himnot to finish any concrete work on which rustic ter-razzo was to be placed. Houghton then telephonedCobb who confirmed what Steffen had told Houghton.Cobb then said "Why don't you get Woeste to do yourconcrete work, too? You're giving them our work forthe rustic terrazzo." Houghton then contacted the sup-plier of cement to stop deliveries and also the riggingcompany which had supplied the crane to place theconcrete. The Employer continued to lay rustic ter-razzo for that day but then was forced to stop sincethere were no longer concrete slabs on which to lay therustic terrazzo. On May 19, after the filing of the chargein this case, Cobb called Houghton and informed himthat the cement masons would proceed with the layingof the concrete slabs. A few days later the Employerwas able to resume the work of laying the. rustic ter-razzo.B.The Work in DisputeThe dispute arises from competing claims by theTerrazzoWorkers, the bargaining representative forthe Employer's employees, and the Cement Masons tothe performance of the work of installing the rusticterrazzo portion of sidewalks and walkways at theFifth-Third Center project in Cincinnati, Ohio.C.The Contention of the PartinThe Employer contends that the work of installingrustic terrazzo requires the skills of the terrazzo work-ers whom it employs to perform the work. The Em-ployer further contends that economy and efficiency, itscontractual obligations, its preferencein assigning thework to the terrazzo workers, and company and areapractice are all factors compelling the conclusion thatthe Terrazzo Workers should be awarded the work ofinstalling the rustic terrazzo.The Cement Masons relies primarily on decisions ofthe National Joint Board for Settlement of Jursidic-tionalDisputes which have awarded similar work tothe Cement Masons in disputes between the partiesherein. In doing so, the Cement Masons disputes theEmployer's contention that the factors the Employerrelies on are sufficient to override the Joint Board'sawards in assigning the work to the Cement Masons.D. Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, itmust be satisified that there is reasonable cause to be-lieve that Section 8(b)(4)(D) has been violated.The evidence is uncontroverted that on May 1, 1970,the Cement Masons demanded that the work of install-ing the rustic terrazzo in the sidewalks and walkwaysof the Fifth-Third Center project be assigned to mem-bers of that Union rather than the employees of theEmployer thenassignedto the work, who were repre-sented by the Terrazzo Workers. It is also uncon-tradicted that on May 12 the Cement Masons imple-mented this demand by ceasing the construction ofconcrete slabs on which the rustic terrazzo was to beplaced, thus forcing the Employer's employees to ceasework and the cessation of continued construction of thesidewalks and walkways. It is therefore clear from therecord that the Cement Masons conduct in refusing tolay concrete slabs was for the object of forcing or re-quiring the Employer to assign the work of installingrustic terrazzo to employees under the jurisdiction ofthe Cement Masons rather than to employees under thejurisdiction of the Terrazzo Workers, to whom the Em-ployer had assigned the work. The facts thus clearlyestablisha prima faciecase supporting the allegationsthat a violation of Section 8(b)(4)(D) has occurred.Contrary to the contentions of the Cement Masons,we do not find that the parties have agreed upon meth-ods for the voluntary resolution of the dispute or thatthe dispute has been decided by a Joint Board award.Neither the Employer nor the general contractor,Turner, was bound to submit disputes to the JointBoard at the time the dispute in this case arose, and theJoint Board award of August 22, 1969, and the appealof that award to the Appeals Board which rendered adecision on January 5, 1970, did not pertain to thespecific work here in dispute. Thus no agreed-uponmethod of voluntary adjustment existed within themeaning of Section 10(k) of the Act and no award ofthe work has been made.4At the hearing the Cement Masons moved that the notice of hearingin this case be quashed or, in the alternative,that the hearing be continuedso that the Unions involved herein could submit the dispute to the Building& Construction Trades Department of the AFL-CIO. The basis for thismotion is a recent decision of the Court of Appeals for the District ofColumbia,Plasterers Local 79 [Southwestern Contruction Co.] v. N.L.R.B.,74 LRRM 2575 (June 30, 1970), in which the court ruled that the only"parties" to a jurisdictional dispute were the contending unions.With duerespect to the majority of the court which so ruled, we shall adhere to ourlongstanding and consistent position that the employer controlling the as-signment,as well as the rival unions, is a necessary"party" to the disputeand must agree to the method of adjustment of the dispute to satisfy therequirements of Section 10(k) of the Act.Lathers Union Local 104, theWood Wire and Metal LathersInternationalUnion, AFL-CIO (The BlainePetty Company),186 NLRB No. 70. OPERATIVE PLASTERERS' UNION, LOCAL 524E.Merits of the DisputeIn theC.B.S.case,' the Supreme Court charged theBoard with the "responsibility and duty to decidewhich of two or more employee groups claiming theright to perform certain work tasks is right and thenspecifically to. award such tasks in accordance with itsdecision."Pursuant to the mandate,the Board in theJ. A. Jonescase,' stated that it would thenceforth deter-mine the proper assignment of disputed work only aftertaking into account and balancing all relevant factors.The following factors are asserted in support of theclaims of the parties herein.1.Certificationand bargaining agreementsThere are no certifications of the Board relevant tothis proceeding. The Employer has no contractual rela-tionship with the Cement Masons. The Employer does,however,have collective-bargaining agreements withTerrazzo Workers Locals 18 and 72 which representthe terrazzo workers. "The Jurisdiction of Work"clause in the Terrazzo Workers agreement extends thejurisdiction of the TerrazzoWorkers to "all placeswhere terrazzo may be used to form a finished surfacefor practical use, sanitary finish, or decorative pur-poses,when installedby theusual terrazzo or mosaicmethods." We therefore conclude that the Employer'scontracts with the Terrazzo Workers clearly favor as-signment of the work in dispute to employees repre-sented by the Terrazzo Workers.2.Company and area practiceThe record reveals that the Employer uses the ter-razzo workers in its installation of terrazzo. The othertwo contractors in the Cincinnati area engaged in ter-razzo work also utilize employees represented by theTerrazzo Workers. This factor also favors the assign-ment of the work in dispute to employees representedby the Terrazzo Workers.3. Skills and efficiencyIt is clear from the record that the terrazzo workersare competent to perform the work of installing therustic terrazzo sidewalks and walkways. It is also clearthat it was contemplated that they should do the worksince the general contractor, Turner, turned to the ter-razzo contractors in the Cincinnati area for bids andthe architect's specifications require that "all terrazzowork shall be conducted in accordance with the recom-'NL R B.v Radio & Television Broadcast Engineers Union,Local 1212,InternationalBrotherhood of ElectricalWorkers, AFL-CIO [ColumbiaBroadcastingSystem],364 U S 573, 5866International Associationof Machinists, Lodge No. 1743, AFL-CIO (JA Jones Construction Co.),135 NLRB 1402213mendations of the National Terrazzo and Mosaic As-sociation,Inc.," an association of which the Employeris a member. Moreover the record shows that the ar-chitect drawing up the specifications wanted the ter-razzo work to conform to that which was performed inthe NicolletMall in Minnesota, and Jones, the Em-ployer's president,has made a trip to that project toobserve the terrazzo work at that location and thus toobtain informationwhichwould enable him to meet thearchitect's specifications at the worksite here involved.As a result, the Employer's employees have receivedadditional training so that the rustic terrazzo specifiedat the present worksite will be similarly and properlyinstalled.The Cement Masons contends that its members areengaged in laying similar sidewalks and walkways by aprocess known as "exposed aggregate,"which wouldenable them to meet the architect's specifications. Thearchitect, however, testified that he had observed workdone by both the terrazzo and exposed aggregate meth-ods and found that the work done by the terrazzoworkers was preferable both from an appearance andquality standpoint. It was, in fact, this quality of theterrazzo work that caused the architect to set it forthwith particularly in the specifications.The record thus further establishes that the employ-ment of terrazzo workers presently in the employ of theEmployer would be more efficient than the substitutionof cement masons.The cement masons would have toreceive additional training before they would be capa-ble of performing the work of installing this rustic ter-razzo. And when the terrazzo workers cannot work onrustic terrazzo because of adverse weather conditionsthey can be utilized on similar work in the interior ofthe buildings,thus making full utilization of their ser-vices.This is not true of the cement masons.We therefore find that the terrazzo workers possessskills necessary to the proper completion of the rusticterrazzo work required by the architect's specificationsand that their employment will be more efficient thanthe employment of cementmasons.These are also fac-tors favoringassignemntof the disputed work to em-ployees represented by the Terrazzo Workers.4. JointBoard awardsAs we have indicated above, the award of the JointBoard of August 22, 1969, and the appeal of that awardto the Appeals Board which rendered a decision onJanuary 5, 1970, affirming the award of the Joint Boardwere limited by their terms to the specific jobs involvedin those disputes and are not binding on the Employersince the award did not relate to the work involvedherein.We have also found that the Employer was notbound to seek a decision of the Joint Board at the timethe dispute herein arose.We therefore find that the 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoint Board awards are not determinative of the issuebefore us.ConclusionsUpon the entire record in this case, and considera-tion of all the relevant factors involved, in particularthe factors of the collective-bargainingagreements, theEmployer's assignment,company and area practice,the skills of the employees and efficiency in employingthem, we conclude that employees of the Employerwho are represented by the Terrazzo Workers are enti-tled to the work in question, and we shall determine thedispute in their favor.We do not, however, award thework to the Terrazzo Workers or its members.It appears from the record that contracts for theinstallation of rustic terrazzo sidewalks and walkwaysin the Cincinnati CentralBusinessDistrict project maybe let in the future and that the Employer may be asuccessful bidder for some or all of such contracts.There is thus a strong possibility that similar disputesinvolving the Cement Masons may occur in the futureand we therefore hold that the determination in thiscase applies not only to the job in which this disputearose but also to all similar work done by the Employerin the Cincinnati CentralBusinessDistrict project.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this case, theNational Labor Relations Board makes the followingDetermination of Dispute:1.Employees employed by Woeste Tile and TerrazzoCompany, Inc., who are currently represented byBricklayers, Terrazzo, Mosaic and Tile Layers Union,Local No. 18, Ohio, affiliated with Bricklayers, Masonsand Plasterers' International Union of America, AFL-CIO, and by Terrazzo Helpers Local Union No. 72,affiliated with the International Association of Marble,Slate and Stone Polishers, Rubbers and Sawyers, Tileand Marble Setters' Helpers and Marble Mosaic andTerrazzo Workers Helpers, AFL-CIO, are entitled toperform the work of installing rustic terrazzo sidewalkfinishes at the Fifth-Third Center project of the Cincin-natiCentralBusinessDistrict project in Cincinnati,Ohio.2.Operative Plasterers' and Cement Masons' Inter-national Association of the United States and Canada,Local Union No. 524, AFL-CIO, is not, and has notbeen,entitledbymeans proscribed by Section8(b)(4)(D) of the Act to force or require Woeste Tileand Terrazzo Company, Inc., to award the work ofinstallingrustic terrazzo sidewalk finishes to its mem-bers or employees it represents in the Cincinnati Cen-tral Business District project in Cincinnati, Ohio.3.Within 10 days from the date of this Decision andDetermination of Dispute, Operative Plasterers' andCementMasons' InternationalAssociation of theUnited States and Canada, Local Union No. 524,AFL-CIO, shall notify the Regional Director for Re-gion 9, in writing, whether or not it will refrain fromforcing or requiring the Employer by means proscribedby Section 8(b)(4)(D) of the Actto assignthe work indispute to its members rather than to employees repre-sented by the Terrazzo Workers.CHAIRMAN MILLER, dissenting;Imust respectfully disagree with my colleagues' con-clusion that the work in dispute herein should beawarded to employees represented by the TerrazzoWorkers. The factors relied upon in awarding the workare, in thiscase,weak and insome instancesinconclu-sive, and are largely the result of the initial awardingof the work to a subcontractorspecializingin indoorterrazzo work. Thus it is quite natural that an employerspecializingin such work should have contracts withthe Terrazzo Workers and that other employees in thearea performing terrazzo work would also have con-tracts with that union. But had the general contractordone the work himself or had he awarded the work toan employer engaged in laying outdoor sidewalks bythe "exposed aggregate" process that employer wouldhave had contracts with the Cement Masons.In likevein the additionaltrainingreceived by terrazzo work-ers was the result of the employment of a subcontractorutilizingmembers of the Terrazzo Workers and pre-sumably thesame trainingwould have been accordedmembers of the Cement Masons had the Employerobtaining the subcontract been one engaged in layingsidewalks by the "exposed aggregate" process, a proc-ess which, from the record, appears to be substantiallythe same as that employed by members of the TerrazzoWorkers. In short, the factors relied upon by my col-leaguesare primarily the result of the awarding of thesubcontract and thus are not entitled to controllingweight in determing the dispute that has arisen betweenthe competing Unions as to the work involved.Under these circumstances I would find the decisionof the National Joint Board for Settlement of Jurisdic-tionalDisputes to be determinative. It is true, as mycolleagues point out, that neither the general contrac-tor nor the Employer subcontractor was bound by theJoint Board's decision at the time this dispute arose andthat the decision on which the Clement Masonsprimarily relies specifically states that the decision per-tained only to the work then before the Joint Board.But it isnow well settled that awards by a joint boardin the same or related cases are relevant factors indetermining disputes.' The decision on which the Ce-'Millwrights Local Union No. 1102, United Brotherhood of Carpentersand Joiners ofAmerica,AFL-CIO (Don Cartage Company),154 NLRB 513,517. OPERATIVEPLASTERERS'UNION, LOCAL 524215ment Masons has placed its principal reliance involvedanother walkway in this very same project,with thesame specifications,the same union,and with the sameemployer-subcontractor as are involved in the presentcase.On August 22, 1969,the National Joint Boardawarded the work to the Cement Masons.This decisionwas appealed to the Appeals Board by the employer-subcontractor.The position of the employer was ar-gued by its president and evidence was presented to theAppeals Board regarding job specifications and meth-ods of installation,and on January 5,1970, the AppealsBoard affirmed the decision of the Joint Board in awritten opinion.The only elements differentiating thatcase from this are the facts that the general contractorawarding the work was not the same as the generalcontractor herein and that the walkways involved werein another area of this same project.In my opinionneither of these differences is of sufficient importance tojustify ignoring the decision of the Joint Board and theAppeals Board where,as here, the decisions werereached only after considering much the same evidenceand arguments as were presented in this case, and withrespect to work so closely related to that now in dis-pute.Where other factors are of so little assistance indeterming the dispute,Iwould accord such a decisionsignificant weight. I would therefore quash the noticeof hearing.